J-S35042-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    BRENT THOMAS                               :
                                               :
                       Appellant               :   No. 2304 EDA 2019

          Appeal from the Judgment of Sentence Entered July 12, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0006628-2017


BEFORE:      BOWES, J., STABILE, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                             FILED JANUARY 14, 2021

        Appellant, Brent Thomas, appeals from the aggregate judgment of

sentence of five to fifteen years of confinement followed by seven years of

probation, which was imposed after his conviction at a bench trial for: one

count of manufacture, delivery, or possession with intent to manufacture or

deliver a controlled substance by a person not registered (“PWID”); two

counts of persons not to possess, use, manufacture, control, sell or transfer

firearms; and two counts of firearms not to be carried without license.1

Appellant claims the trial court erred in denying his motion to suppress

evidence obtained as a result of a vehicle stop. We affirm.
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1 35 P.S. § 780-113(a)(30); 18 Pa.C.S. §§ 6105(a)(1) and 6106(a)(1),
respectively.
J-S35042-20



       The trial court recounted the factual background as follows:2

       On April 23, 2017, at 11:07 a.m., Philadelphia Police Officer
       Matthew Rivera and his partner were on routine patrol near
       Howard and York Streets in Philadelphia, high drug [and] violent
       crimes area in which Officer Rivera made about sixty prior arrests
       for narcotics violations, when Officer Rivera observed a silver
       Cadillac DeVille with heavily tinted windows in violation of the
       Pennsylvania Motor Vehicle Code, being operated in the 100 block
       of West York Street. N.T., 7/30/18, [at] 7-8, 16-17, 57.2 When
       the operator of the Cadillac, Appellant herein, disregarded two
       stop signs, Officer Rivera and his partner signaled Appellant to
       stop the car, which was registered to Appellant. [Id. at] 7-9, 23.
       Appellant stopped the car and Officer Rivera exited his patrol car
       and walked to the driver’s side of the vehicle . . . [Id. at] 9.
       Appellant then opened his window and began speaking with
       Officer Rivera. [Id.]
          2The tint made it impossible to see into the vehicle. N.T.,
          7/30/18, [at] 9.

       Officer Rivera asked Appellant for his license, vehicle registration,
       and proof of insurance. Appellant gave Officer Rivera his license
       and stated that the registration and insurance cards were in the
       trunk and that a search warrant would be needed for the officer
       to obtain those items. [Id. at] 9-10.

       During their conversation Appellant began reaching around in his
       seat which made Officer Rivera nervous that there was a weapon
       in the car or that Appellant was armed with a weapon. He then
       ordered Appellant to exit his vehicle. [Id. at] 10-11.

       Prior to ordering Appellant to get out of the car, the officer noticed
       a large bulge on Appellant’s left side and detected the odor of
       burnt marijuana emanating from the inside of the car. [Id. at]
       10-11, 28-31. Appellant stated that he did not smoke marijuana
       in the car but that a friend did. [Id. at] 32, 50.


____________________________________________


2 According to the trial court opinion, “The bulk of the evidence was presented
during the suppression hearing and all of it except for hearsay testimony was
incorporated into Appellant’s trial.” Trial Court Opinion, dated November 27,
2019, at 2 n.1 (citing N.T., 7/30/2018, at 112, 116).

                                           -2-
J-S35042-20


      After Appellant got out of his car, Officer Rivera patted him down
      for weapons and discovered that the large bulge he saw was a
      wallet in his back pocket which had $506.00 in it. [Id. at] 11, 14.
      Additionally, Officer Rivera’s partner informed him that he saw a
      plastic container containing bundles of money that totaled
      $5,386.00[. Id. at] 11-12, 14, 16. Based on his observations,
      experience, and training as a police officer, including the large
      amount of money on Appellant’s person and in the vehicle, along
      with the smell of burnt marijuana, Officer Rivera believed that the
      car contained drugs and he decided to call for a K-9 Unit. At this
      time, Appellant was then placed in the officers’ patrol car. [Id.
      at] 11-12.

      Once the K-9 Unit arrived approximately a half hour after the
      request was made, the dog reacted to the car’s center console,
      the driver’s door, and the trunk. [Id. at] 12-13, 57. Officer Rivera
      advised Appellant of the results of the dog search and then
      contacted East Detectives for direction about how he should
      proceed. [Id. at] 13. They advised Officer Rivera that he had
      sufficient grounds to conduct a warrantless search of the car and
      had permission to do so. Upon opening the trunk of the car, he
      observed in plain view eleven bundles containing fifteen packets
      filled with heroin weighing 4.975 grams. [Id. at] 13, 113. Officer
      Rivera then lifted the cover of the spare tire compartment and
      observed two loaded Glock hand guns. [Id. at] 13.

      Officer Rivera advised Appellant about his discovery of the heroin
      and handguns and commenced a search of the interior of the car.
      That search yielded:

         A black pistol holster; a black Taurus box; [a] Fridays
         container, which was holding the money; and an amber pill
         bottle was recovered in the center console with a white
         powdery substance and a black cell phone, all placed on
         property receipt 3290825.

      [Id. at] 14. The incident ended at 12:19 a.m. [Id. at] 57.

Trial Court Opinion, dated November 27, 2019, at 2-4 (some formatting).

      On July 30, 2019, the trial court denied Appellant’s suppression motion.

The case proceeded immediately to trial, at the conclusion of which the trial

court rendered guilty verdicts.


                                     -3-
J-S35042-20



       “Appellant then made a Motion for Extraordinary Relief, requesting

reconsideration of the denial of his Motion to Suppress.         Th[e trial c]ourt

denied the Motion.” Id. at 1.

       On July 12, 2019, the trial court sentenced Appellant to five to ten years

of confinement for PWID, five to fifteen years of confinement for each count

of persons not to possess firearms, and seven years of probation for firearms

not to be carried without license. All terms of confinement are to be served

concurrently. The probationary sentences are to be served consecutively to

confinement but concurrently to each other.              Accordingly, Appellant’s

aggregate judgement of sentence is the aforementioned five to fifteen years

of confinement followed by seven years of probation. Appellant did not file

any post-sentence motions. On August 12, 2019, Appellant filed this timely3

appeal.4

       On appeal, Appellant presents the following issue for our review:

       Did the trial court err when it denied [Appellant]’s pre-trial motion
       to suppress physical evidence where:

                 the arresting officer improperly extended an initial
                  traffic stop (based upon an alleged Motor Vehicle Code
                  violation) in order to conduct a search by another
                  officer and his narcotic detecting dog without requisite
                  reasonable suspicion and/or probable cause in
____________________________________________


3 Thirty days after July 12, 2019, was Sunday, August 11, 2019. The next
business day thereafter was Monday, August 12, 2019. See 1 Pa.C.S. § 1908
(“Whenever the last day of any such period shall fall on Saturday or Sunday,
. . . such day shall be omitted from the computation.”).
4 Appellant filed his statement of errors complained of on appeal on
September 3, 2019. The trial court entered its opinion on November 27, 2019.

                                           -4-
J-S35042-20


               violation of, inter alia, [A]ppellant’s rights under the
               Fourth Amendment of the U.S. Constitution, Article I,
               §§ 8 and 9 of the Pennsylvania Constitution; should
               the controlled substances and firearms recovered
               after the search by the police dog have been
               suppressed as fruit of the poisonous tree?

Appellant’s Brief at 5.

      In reviewing the denial of a suppression motion, our role is to
      determine whether the suppression court’s factual findings are
      supported by the record and whether the legal conclusions drawn
      from those facts are correct.       Because the Commonwealth
      prevailed before the suppression court, we may consider only the
      evidence of the Commonwealth and so much of the evidence for
      the defense as remains uncontradicted when read in the context
      of the record as a whole. Where the suppression court’s factual
      findings are supported by the record, we are bound by these
      findings and may reverse only if the court’s legal conclusions are
      erroneous. Where, as here, the appeal of the determination of
      the suppression court turns on allegations of legal error, the
      suppression court’s legal conclusions are not binding on an
      appellate court, whose duty it is to determine if the suppression
      court properly applied the law to the facts. Thus, the conclusions
      of law of the courts below are subject to our plenary review.

Commonwealth v. Yim, 195 A.3d 922, 926 (Pa. Super. 2018) (citations and

internal brackets omitted). Our scope of review from a suppression ruling is

limited to the evidentiary record created at the suppression hearing.

Commonwealth v. Fulton, 179 A.3d 475, 487 (Pa. 2018).

      We further note:

      It is well-established that there are three categories of interaction
      between citizens and police officers. . . . The first of these is a
      “mere encounter” (or request for information) which need not be
      supported by any level of suspicion, but carries no official
      compulsion to stop or to respond. The second, an “investigative
      detention[,]” must be supported by a reasonable suspicion; it
      subjects a suspect to a stop and a period of detention, but does
      not involve such coercive conditions as to constitute the functional



                                      -5-
J-S35042-20


      equivalent of an arrest. Finally, an arrest or “custodial detention”
      must be supported by probable cause.

Commonwealth v. Freeman, 150 A.3d 32, 35 (Pa. Super. 2016). “[T]here

need not be probable cause to conduct a canine search of a place; rather, the

police need merely have reasonable suspicion for believing that narcotics

would be found in the place subject to the canine sniff.” Commonwealth v.

Rogers, 849 A.2d 1185, 1190 (Pa. 2004).

      Appellant does not challenge the propriety of the initial stop of his

vehicle. See Appellant’s Brief at 27-28. Instead, his argument focuses solely

on the search and seizure of the items recovered following the canine sniff

search:

      Specifically, Appellant argue[s] that Officer Rivera lacked the
      requisite reasonable suspicion to prolong the traffic stop for 30 to
      45 minutes in order to conduct a K-9 unit sniff test. Accordingly,
      [Appellant] argue[s], the fruits of the search occurring after this
      unlawful detention were illegally seized and due to be suppressed.

Id. at 27.

      In reviewing Appellant’s claim that he was unlawfully detained, we

scrutinize the record, mindful of the Supreme Court’s directive when

presented with a defendant who has been seized by a police officer pursuant

to a valid traffic stop:

      A police officer may detain an individual in order to conduct an
      investigation if that officer reasonably suspects that the individual
      is engaging in criminal conduct. Commonwealth v. Cook, 558
      Pa. 50, 735 A.2d 673, 676 ( [Pa.] 1999). This standard, less
      stringent than probable cause, is commonly known as reasonable
      suspicion.’ Id. In order to determine whether the police officer
      had reasonable suspicion, the totality of the circumstances must
      be considered. In re D.M., 566 Pa. 445, 781 A.2d 1161, 1163


                                      -6-
J-S35042-20


      (2001). In making this determination, we must give ‘due weight
      ... to the specific reasonable inferences [the police officer] is
      entitled to draw from the facts in light of his experience.’ Cook,
      735 A.2d at 676, quoting Terry v. Ohio, 392 U.S. 1, 27, 88 S.Ct.
      1868, 20 L.Ed.2d 889 (1968).           Also, the totality of the
      circumstances test does not limit our inquiry to an examination of
      only those facts that clearly indicate criminal conduct. Rather,
      ‘[e]ven a combination of innocent facts, when taken together, may
      warrant further investigation by the police officer.’ Cook, 735
      A.2d at 676.

In Interest of A.A., 195 A.3d 896, 904 (Pa. 2018).

      We turn to Pennsylvania precedents addressing similar facts.         In

Freeman, 150 A.3d at 33, 37-38, following a vehicle stop, the appellant

appeared nervous, and the state trooper conducting the stop noticed an

unusual smell in the vehicle.    When asked where he was travelling, the

appellant told him that he was going to Binghamton, New York, which the

trooper knew was “a destination area for the delivery of controlled

substances.” Id. at 38. The trooper requested a canine unit to perform a

search of the vehicle due to suspicion of criminal activity. Id. at 34. After

the canine “indicated” on the vehicle’s trunk, it was searched, and “80 pounds

of marijuana was discovered along with other paraphernalia” in the trunk. Id.

at 34, 40. The appellant challenged the legality of the search. Id. at 36. The

trial court found “that the search was lawful[,]” id. at 40, and this Court

agreed, stating:

      We recognize that, when viewed in isolation, many of the facts on
      which the troopers relied appear innocuous. We would hesitate to
      hold that a vehicle may be detained for more than an hour and
      subjected to a canine search merely because it had been rented
      for a one-way trip from New York to Binghamton, a purported drug
      destination, or because the driver, when stopped, appeared


                                    -7-
J-S35042-20


        agitated. But we are required to review the circumstances in their
        totality, and, upon doing so, we conclude that the evidence was
        sufficient to support the trial court’s determination that the
        troopers’ detention of Appellant was supported by reasonable
        suspicion.

Id. at 41.

        Analogously, in the current action, following a vehicle stop, Appellant

was nervously looking around inside his vehicle, and police noticed an unusual

smell    emanating    therefrom.     Compare     Trial   Court   Opinion,    dated

November 27, 2019, at 3 (citing N.T., 7/30/2018, at 10-11, 28-31), with

Freeman, 150 A.3d at 33, 37-38. Similar to how the appellant in Freeman

was travelling to a location known for its drug activity, Appellant was driving

in a high-crime area, known for its drug activity.        Compare Trial Court

Opinion, dated November 27, 2019, at 2, with Freeman, 150 A.3d at 38.

Given the parallels between the facts of the current appeal and those of

Freeman, we likewise find that the canine sniff search of Appellant’s vehicle

was legal. As with Freeman, 150 A.3d at 41, although each fact, when viewed

in isolation, may be innocuous, when the circumstances are viewed in their

totality, they demonstrate that Appellant’s detention was supported by

probable cause.

        Similarly, in Commonwealth v. Kemp, 961 A.2d 1247, 1250-51 (Pa.

Super. 2008) (en banc), a state trooper observed a vehicle with heavily tinted

windows in violation of the Pennsylvania Motor Vehicle Code, which gave him

probable cause to initiate a valid vehicle stop. During the stop, the trooper

noticed a strong smell emanating from the vehicle and observed that the


                                      -8-
J-S35042-20



driver was nervous. Id. at 1254. This Court concluded that “the facts adduced

by [the state trooper] during the course of the traffic stop clearly and

unequivocally gave him reason to suspect that [the a]ppellant . . . [was] in

possession of a controlled substance, and thus, there were sufficient facts to

justify the investigatory detention.” Id.

      In the current case, the officer also observed heavily tinted windows in

violation of the Pennsylvania Motor Vehicle Code, smelled an unusual odor

coming from Appellant’s vehicle, and saw Appellant searching around

nervously. Compare Trial Court Opinion, dated November 27, 2019, at 2-3

(citing N.T., 7/30/2018, at 7-8, 10-11, 16-17, 28-31, 57), with Kemp, 961

A.2d at 1250-51, 1254. These facts consequently gave the officer reason to

suspect that Appellant was in possession of a controlled substance, and, ergo,

there were sufficient facts to justify the investigatory detention. Kemp, 961

A.2d at 1254.

      Furthermore, Officer Rivera testified that, in addition to Appellant’s

behavior and to the odor of marijuana, “due to [his] training and experience

. . . the money” was also a factor in his decision “to call [the] K-9 to conduct

a frisk of [Appellant’s] vehicle.”   N.T., 7/30/2018, at 11.    This Court has

previously found a “large amount of cash on [an appellant’s] person [to be

an] item[] associated with the drug trade.” Commonwealth v. McClellan,




                                      -9-
J-S35042-20



178 A.3d 874, 882 (Pa. Super. 2018).5 Accordingly, the bundle of cash in

Appellant’s pocket and the stacks of banknotes on the floor of his automobile

were appropriate considerations contributing to Officer Rivera’s reasonable

suspicion that Appellant was delivering or otherwise possessed a controlled

substance. Compare Trial Court Opinion, dated November 27, 2019, at 3

(citing N.T., 7/30/2018, at 11-12, 14, 16), with McClellan, 178 A.3d at 882.

       In his brief, Appellant relies heavily upon Commonwealth v. Scott,

210 A.3d 359 (Pa. Super. 2019). Appellant’s Brief at 29-32. However, that

case is distinguishable from the current action, because the issue in Scott,

210 A.3d at 363-64, was whether the officer had probable cause to search

the trunk of a vehicle, whereas, in the current appeal, the question is whether

the officer had a reasonable suspicion to conduct a canine search of

Appellant’s vehicle. Compare Appellant’s Brief at 29-32 (arguing Scott) with

id. at 5, 27 (arguing reasonable suspicion); see also Rogers, 849 A.2d at

1196 (reasonable suspicion required for canine search); Freeman, 150 A.3d
____________________________________________


5 In addition, at least one other jurisdiction has concluded that a large amount
of cash on a defendant’s person is a valid consideration supporting a
reasonable suspicion of illegal activity. For example, in United States v.
Brown, 618 F. App’x 743, 745-46 (4th Cir. 2015), $1,900 in cash was found
on Brown’s person; this fact was an appropriate consideration in support of
the officer’s reasonable suspicion of illegal activity, hence authorizing the
officer to order a canine scan of Brown’s car and to detain the vehicle for an
additional 20 to 30 minutes. “[A]lthough we are not bound by decisions from
... courts in other jurisdictions, we may use them for guidance to the degree
we find them useful, persuasive, and ... not incompatible with Pennsylvania
law.” Commonwealth v. Purnell, 2020 PA Super 127, *17 n.8 (filed May 28,
2020) (citations omitted).



                                          - 10 -
J-S35042-20



at 35 (differentiating reasonable suspicion for investigative detention and

probable cause for custodial detention).

       Guided by the above precedents, we conclude that the trial court did not

err in determining that all of the circumstances in this case—in their totality—

supported Officer Rivera’s reasonable suspicion of criminal conduct.      As in

Freeman, 150 A.3d at 43, “[w]hile this may appear to be a close case, we

discern no basis to disturb the trial court’s denial of Appellant’s suppression

motion.” Consequently, we affirm the judgment of sentence.6


____________________________________________


6 Appellant’s brief is unclear as to whether he is also complaining about the
duration of the delay while waiting for the canine to arrive. See, e.g.,
Appellant’s Brief at 27 (“Officer Rivera lacked the requisite reasonable
suspicion to prolong the traffic stop for 30 to 45 minutes in order to conduct
a K-9 unit sniff test”), 34-35 (comparing current matter to Rodriguez v.
United States, 135 S.Ct. 1609, 1612-14 (2015), where an extension of a
traffic stop by only seven or eight minutes for a canine sniff search of the
vehicle was found to “exceed[] the time needed to handle the matter for which
the stop was made” and therefore “violat[ing] the Constitution’s shield against
unreasonable seizures”).

To the extent that Appellant is challenging the duration of the detention, we
are not persuaded that any such argument would change our conclusion. In
Freeman, it was similarly uncontroverted that the appellant was “detained
for a significant period of time[.]” 150 A.3d at 43. “In assessing whether a
detention is too long in duration to be justified as an investigative stop,” id.
at 43, this Court cited the test articulated in United States v. Sharpe, 470
U.S. 675, 686 (1985): “we consider it appropriate to examine whether the
police diligently pursued a means of investigation that was likely to confirm or
dispel their suspicions quickly, during which time it was necessary to detain
the defendant.” See also Commonwealth v. Ellis, 662 A.3d 1043, 1049
(Pa. 1995) (referencing Sharpe to hold that an officer’s detention of an
appellant was “no more than an investigative detention supported by
reasonable suspicion [where the a]ppellant was detained for approximately



                                          - 11 -
J-S35042-20



       Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/14/2021




____________________________________________


ten to fifteen minutes in order to allow [another officer] to view the crime
scene and transport the witness”).

In Freeman and in the instant action, the detention at issue was much longer
than that before our Supreme Court in Ellis. See Freeman, 150 A.3d at 44
(“one-hour-plus time frame”). Nevertheless, as in Freeman, id., the record
in the instant appeal shows nothing to indicate that the police failed to act
reasonably and diligently in pursuing their suspicions and indicates no delay
in conducting the search once the canine arrived. See Trial Court Opinion,
dated November 27, 2019, at 3 (citing N.T., 7/30/2018, at 12-13, 57). Thus,
to the extent that Appellant challenges the duration of his detention, we hold
that the length of time of said detention was not unreasonable.

                                          - 12 -